Title: To James Madison from Landon Carter, 23 January 1809
From: Carter, Landon
To: Madison, James



Sir
Virginia Cleve 23. January 1809

I now pay my respects to you on the subject of a paper which you politely recieved from me, when I had the honor of visiting you at your seat in the County of Orange, endorsing it "not to be opened but in my presence".  I have not yet been able to produce any illustration upon the plan therein inclosed; nor can I do so before your exaltation from the dignified office you now hold.
Few men are so well entitled to my confidence, such as I willingly placed in you.  A successor quite unknown to me may not prove to have my opinion to such a private trust: The able public character does not always assimilate to the amiable traits in private life, and vice versa.  I have therefore to request you to commit that paper to the flames; a way to dispose of it less troublesome than inclosing it to me: It will be equally accomodating the great faith resposed in you, by one who will ever admire your private virtues as the ornaments of human nature, and will ever hold you in the fullest estimation & the hightest regards of most true respect, and am Sir Yr. grateful humble servant

Landon Carter


N. B.  I have great hopes to be able to present my Carriage, complete, before this change takes place; it is in a very forward way & promises well.


L: C

